Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 July 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.Nantes July 29. 1780.
I wrote you per last Post since which your Case of wine has been sent to the Messagerie. M de Francis arrived in Town from Rochelle last Evening he came passenger in the Fier Rodrigue which arrived at Isle de Rhe after first seeing her Convoy of 18 Sail safe in the Bordeaux River. M Dean is a passenger in the Fier Rodrigue. M de Francis tells me he left maryland the 14 June & at that Time they had no news of the Chevalier Ternay.— Our People are not in that State of despondence on accot of the Loss of Charlestown as has been represented, they are no doubt sorry for it but they are as firm as ever and will always support the Cause. I suppose you will have Letters by the Post from Rochelle & Bordeaux and consequently know all the Details: My Letters will not come to hand ’till Tuesday next. I have it not therefore in my Power to give you any particulars, As soon as I know anything further I will give you all that is interesting, and in turn I shall be obliged to you for such Information as you can with propriety give me.
The Jane a large Ship of 320 hhds of Tobacco sunk at about 60 Leagues from the Capes & the Fier Rodrigue saved the Crew.
I am ever with the greatest Respect Yours most dutifully & Affectionately
Jona Williams J
Doctor Franklin
